DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 12 is indefinite because the term “the means of creating negative pressure” lack proper antecedent basis.

If the referenced means are not the part of the claimed apparatus the claim fails to limit the subject matter of a parent claim because it only specifies a structure that is not a part of the claimed apparatus. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim 12 fails to limit the subject matter of a parent claim because it only specifies a structure that is not a part of the claimed apparatus. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eineren et al (US 2015/018592) in view of DE 10225151 or Villa-Real (US 2017/0259788).

The device comprises supply elements, channel systems with opening, junctions and nozzles as claimed. The supply element has a hollow inner area. The channel assemblies are disclosed as having circular. The device is disclosed as creating desired flow patterns, including a circular pattern. Eineren et al teach inclination angles as claimed. Eineren et al teach device with multiple channel assemblies. The device is disclosed as suitable to be mounted on a camera. The device also disclosed as comprising two or more supply elements arranged on the top of each other, which can be operated as desired. The device is also disclosed as comprising multiple supply elements designed as a common element. The system comprises a camera and the device, with the device mounted on the camera lens. Eineren et al also teach a holder as claimed. The holder comprises a holding structure and the device. Eineren et al also teach a method. The method comprises application of compressed air or liquid for cleaning. The method is disclosed as conducted in response to determining a degree of contamination been high.
See entire document, especially Figures 1a-b, 2, 3a-f, 7a-b8, 10a-c, 12 and the related description and the description at [0010-38], [0042-43], [0057-58], [0066-101], [0105-133], [0155-164], [0168-177], [0183-199].
As to the limitations requiring one element to provide a clockwise rotating vortex and the other element to provide an anti-clockwise rotating vortex:
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].

Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.

As to claims 12 and 23-24:
Eineren et al do not specifically teach providing negative pressure.
However, providing negative pressure in cleaning devices, methods to enhance cleaning and to prevent spillage or spreading of the used fluids and 
It would have been obvious to an ordinary artisan at the time the invention was filed to provide negative pressure in the device/method of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151 and Villa-Real. 
	As to claim 17:
The connecting means and fastening means recited by the claim are readable at least on the means recited by Eineren et al at [0122].
	As to claim 25:
          Eineren et al do not show an embodiment with three supply elements arranged on top of each other on the drawings.
	Eineren et al show two supply elements on top of each other (at least Figure 3c). The referenced embodiment 330 includes the supply elements (members 332). 
	Eineren et al also teach that the referenced embodiment includes one or more members 332 (at least [0122]). Please, note that in paragraph [0122] of Eineren et al also uses number 322 to references the members).
	Thus, the device with three members 322 on top of each other is clearly envisaged from the disclosure of Eineren et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
		 As to the limitation requiring “the device being configured to provide the cleaning fluid and the compressed air simultaneously”:

	Further, Eineren et al teach simultaneous delivery of cleaning fluids (at least [0124]. Eineren et al teach the air and liquids as fluids (at least [0067], [0070-72].
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims allowable.
This is not persuasive.
The applicants allege that Figures 1b and 8 of Eineren et al show the direction of the fluid that will not result in the vortex.
This is not persuasive because the vortex formed by fluid 30 is shown at least on figure 1a.
The applicants further allege that the obviousness statements made by the Office constitute conclusory statements.
This is not persuasive.
In contrast to the applicants’ allegation, the Office indicated the following:  
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].

Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.
Thus, in contrast to the applicants allegation the obviousness statement is based on the teaching of the applied documents with the reasons to combine references provided.


The applicants allege that the Office has not considered the referenced limitation.
This is not persuasive.
The Office indicated: 
The device comprises supply elements, channel systems with opening, junctions and nozzles as claimed. The supply element has a hollow inner area. The channel assemblies are disclosed as having circular. The device is disclosed as creating desired flow patterns, including a circular pattern. Eineren et al teach inclination angles as claimed. Eineren et al teach device with multiple channel assemblies. The device is disclosed as suitable to be mounted on a camera. The device also disclosed as comprising two or more supply elements arranged on the top of each other, which can be operated as desired. The device is also disclosed as comprising multiple supply elements designed as a common element.
The Office also indicated the relevant parts of the teaching of Eineren et al  Figures 1a-b, 2, 3a-f, 7a-b8, 10a-c, 12 and the related description and the description at [0010-38], [0042-43], [0057-58], [0066-101], [0105-133], [0155-164], [0168-177], [0183-199].
Eineren et al teach the argued limitation at least at Figure 3a, [0115], Figure 3b, [0118], Figure 3c, [0122], Figure 3d, [0124-125], Figure 2, [0108],
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0156596 is again cited to show that cleaning devices for cameras with cleaning elements creating clockwise and anticlockwise vortexes were known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711